UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


ANTHONY BRIAN MALLGREN,                       )
                                              )
               Plaintiff,                     )
                                              )
               v.                             )               Civil Action No. 16-1770-RC
                                              )
                                              )
ATTORNEY GENERAL OF THE                       )
UNITED STATES OF AMERICA et al.,              )
                                              )
               Defendants.                    )



                                  MEMORANDUM OPINION

       Pending before the Court is Defendants’ Motion to Dismiss under Rules 12(b)(1),

12(b)(2) and 12(b)(6) of the Federal Rules of Civil Procedure, ECF No. 8. Plaintiff has sued the

Attorney General of the United States of America and Chief Justice John G. Roberts Jr., as the

official “responsible for articulating and implementing court rules for the United States of

America Supreme Court.” Compl. ¶ 4. The complaint stems from the Clerk of the Supreme

Court’s return of “five filings submitted by Plaintiff because they did not comply with Court

Rules.” Defs.’ Mem. of P. & A. at 2. Plaintiff alleges that he “has been classified as disabled by

means of mental impairment,” Compl. ¶ 6, and he seeks, among other relief, “accommodations

through updates to the rules of the United States of America Supreme Court,” id. ¶ 14.

       Defendants seek dismissal on the grounds of sovereign immunity, lack of personal

jurisdiction, and failure to state a claim upon which relief can be granted. Plaintiff has not

complied with the Court’s November 30, 2016 Order by responding to the instant motion by

January 10, 2017, nor has he requested additional time to respond. Consistent with the


                                                  1
advisements in the order, the Court finds that plaintiff has conceded defendants’ arguments for

dismissal. The Court is most persuaded by the argument that Plaintiff has not stated a plausible

claim upon which relief can be granted. See Mem. of P. & A. at 6-8; Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (“To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Consequently, this case will be dismissed

under Rule 12(b)(6). A separate order accompanies this Memorandum Opinion.




                                                        ________/s/____________
                                                        RUDOLPH CONTRERAS
                                                        United States District Judge
Date: February 22, 2017




                                                   2